Citation Nr: 1422554	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that, as new and material evidence had not been received, the Veteran's previously denied claim of service connection for a right knee disability would not be reopened.  The Veteran disagreed with this decision in June 2008.  He perfected a timely appeal in August 2008.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In May 2012, the Board reopened the Veteran's previously denied claim of service connection for a right knee disability and remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate VA examination to determine the nature and etiology of his right knee disability.  The AOJ sent the Veteran a letter requesting authorization to obtain updated treatment records in May 2012; there is no record of a response from the Veteran.  The requested examination occurred in May 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

The record evidence suggests that the Veteran does not experience any current right knee disability which could be attributed to active service.



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, nor may arthritis of the right knee be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2005, February 2006, and in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued in October 2005 and in January 2008 and in separate correspondence dated in March 2006 and in July 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in April 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated for his claimed right knee disability at the U.S. Naval Hospital in Guam ("USNH Guam") during active service and at University Hospital in Syracuse, New York ("University Hospital"), after his service separation.  In response to a request for the Veteran's treatment records, University Hospital notified VA in November 2005 that it had no records for the Veteran.  The National Personnel Records Center in St. Louis, Missouri (NPRC), notified the RO in April 2006 in response to a request for the Veteran's records that USNH Guam had no records for the Veteran.

The Veteran has been provided with a VA examination which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Right Knee Disability

The Veteran contends that he incurred a right knee disability during active service and experienced continuous right knee disability since his service separation.  He specifically contends that, following an in-service right knee injury, he was hospitalized for 1 week at USNH Guam and then put on "light duty" and "no duty" for several months afterward.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the right knee, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, which is recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology otherwise is inapplicable to the Veteran's currently appealed claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in November 1973, prior to his entry on active service in June 1974, he denied any relevant medical history.  Clinical evaluation of the Veteran's lower extremities was normal.

On outpatient treatment in May 1975, the Veteran complained that his right patella twisted "due to sudden twist to adduction."  He reported this injury occurred while wrestling with a friend the night before.  Physical examination showed a swollen right patella "hard as an apple" without inflammation, tenderness "to touch + pressure" while standing.  The diagnosis was a sprained right patella.  The Veteran was given an Ace wrap and placed on light duty for 3 weeks.

In August 1976, the Veteran complained of a right knee injury 2 days earlier "while boxing on ship."  The Veteran reported that, at the time of this injury, he twisted his knee, his right foot abducted, and his body made a twisting motion to the left side.  He immediately felt pain and described patellar dislocation with "a snapping noise."  His patella "relocated when leg straight."  He had been "unable to walk immediately" on his right leg following this injury.  Physical examination showed decrease range of motion in the right knee, no gapping, a popping patella, patellar apprehension and tenderness, especially on the medial border, tenderness along the medial collateral ligament, no evidence of instability, no discreet tenderness, and no evidence of patellar dislocation "now."  X-rays were negative except for knee effusion.  The right knee was tapped and 20 cc's of sanguineous fluid was drawn off of it.  The impression was status-post patellar dislocation by history.  The Veteran was put on limited activity for 2 days and advised to increase his activity gradually.

In July 1977, the Veteran complained of right knee pain under the knee cap for 1 day.  A history of a possible dislocated patella was noted.  Objective examination of the right knee was negative except for tenderness under the edge of the patella.  The assessment was rule-out chondromalacia of the right knee.  After being seen by the medical officer, the diagnosis was mild chondromalacia.  The Veteran was advised to take aspirin every 4 hours as needed.

At his separation physical examination in November 1978, clinical evaluation was normal except for scars on the middle chest, left knee, and right lower leg.

The post-service evidence shows that, on a VA "Medical Certificate" dated in December 1980, the Veteran complained of 1 week of right knee pain "since playing basketball."  Physical examination of the right knee showed tenderness in the anterior, medial, and posterior, no medial and lateral laxity, a small effusion, and no increased warmth.  X-rays of the right knee were negative.  The assessment was status-post right knee trauma.

On VA outpatient orthopedic consult in December 1980, the Veteran complained of persistent right knee pain.  A history of right knee trauma and a small effusion was noted.  Physical examination showed "no effusion whatsoever, no ligamentous laxity whatsoever, no medial or lateral joint line pain," and pain on patellar compression.  The impression was chondromalacia patella.

On VA outpatient treatment in January 1981, the Veteran complained of right patellofemoral joint pain.  He reported that this pain had improved with Motrin and resting.  Physical examination showed slight effusion, no instability, pain on patellar compression, and patellar apprehension.  The impression was chondromalacia patella.  The Veteran was placed on Motrin and advised to return to the VA clinic in 3 months.

In a June 2005 statement, T.L. stated that he was serving with the Veteran in 1976 when he injured his knee.  "The right knee was popped out of place, all the way around to the right side of his leg.  I helped take him from the ships top side to sick bay.  And I remember he was on no duty for at least six to eight months and the light duty for six to seven months.  He was hospitalized in Guam."

In an October 2005 statement, the Veteran asserted that he injured his knee during service and "was then transferred to a hospital in Guam and was an inpatient for about a week.  My ship was leaving so treatment continued at sea.  I was on 'no duty' and 'light duty' for about 7 months."  He also asserted that his light duty and no duty assignments following an in-service right knee injury were documented in his service personnel records.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in May 2012, the Veteran's complaints included right knee tenderness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  This examiner stated that the Veteran "has not had x-rays of his right knee since the 1980's and has not been seen for his right knee since that time."  The Veteran described his initial in-service right knee injury in detail.  He reported working "in a machine shop for many years" after his service separation.  He denied any flare-ups of right knee pain impacting the function of the knee or lower leg.  Physical examination showed less movement than normal in both knees, no tenderness to palpation in the joint line or soft tissues of either knee, 5/5 muscle strength in both knees on flexion and extension, no joint instability in the right knee, no evidence or history of recurrent patellar subluxation/dislocation, a normal gait, an ability to heel, toe, and tandem walk, and an ability to squat and recover.  "He resists passive motion of his knee for flexion but was able to do a deep squat."  Range of motion testing of the right knee showed flexion to 120 degrees with no objective evidence of painful motion and no limitation of motion on extension with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  X-rays of the right knee were negative.  The VA examiner stated:

[The Veteran] states that his right knee condition has kept him from physical activities since his discharge from the service, however, it is documented that he worked as a machine operator for many years and is inconsistent with [primary care physician] notes which document that the [Veteran] is very active and exercises regularly.

The VA examiner also stated that there was "[n]o evidence of chondromalacia of the patella on today's exam or x-ray."  This examiner opined that it was less likely than not that the Veteran's claimed right knee disability was related to active service or any incident of service.  This examiner also opined that it was less likely than not that, if a right knee disability "were to be diagnosed at this time," it would be related to the Veteran's in-service right knee sprain.  The rationale for this opinion was that, despite being seen regularly since December 2003 by VA, there were no complaints of a right knee condition or x-rays "and reported activity per [Veteran] on exam today is inconsistent with documentation in the [primary care physician] records."  The rationale also was that it was "unlikely that the [Veteran] would have been able to work as a machine operator for many years following discharge with significant knee pathology."  The diagnoses were patellar strain of right knee diagnosed in 1975, resolved, and chondromalacia of the patella diagnosed in 1981.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  The Veteran contends that he incurred a right knee disability during active service and experienced continuous right knee disability since his service separation.  He also contends that, following an in-service right knee injury, he was hospitalized for 1 week at USNH Guam and then placed on "light duty" and "no duty" for several months thereafter.  The record evidence does not support his assertions regarding an in-service hospitalization for a right knee disability, a continuity of right knee disability symptomatology since service separation, or the existence of a current right knee disability which could be attributed to active service.  The Board acknowledges that the Veteran's service treatment records show that he injured his right knee several times during active service.  It appears that each of the Veteran's in-service right knee injuries was acute, transitory, and resolved with treatment as no chronic right knee disability was noted at his separation physical examination in November 1978.  Despite the lay assertions by the Veteran and T.L. to the contrary, USNH Guam had no in-service treatment records for the Veteran.  There also was no evidence in the Veteran's service personnel records that he was assigned either to light duty or no duty for several months after an in-service right knee injury.  This evidence persuasively suggests that the Veteran was not hospitalized for 1 week at USNH Guam and was not given either light duty or no duty for several months following an in-service right knee injury.  The Board also recognizes that the lack of contemporaneous service treatment records showing a right knee disability at the Veteran's discharge from active service does not preclude granting service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Following his service separation in December 1978, the Veteran initially was treated for a right knee disability in December 1980 when he complained of 1 week of right knee pain following an injury while playing basketball.  The Veteran's own report of only 1 week of right knee pain in December 1980 persuasively suggests that he did not experience a chronic right knee disability during active service or immediately after his service separation.  The Board also finds it highly significant that the Veteran did not report, and the VA clinicians who treated him in December 1980 and January 1981 following a post-service right knee injury, any relevant medical history of in-service right knee injuries or disability.  

The record evidence suggests that the Veteran does not experience any current right knee disability which could be attributed to active service.  As the VA examiner noted in May 2012, the Veteran reported that he had not sought treatment for a right knee disability since being seen by VA in December 1980 and January 1981 following a post-service basketball injury.  The Board notes in this regard that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The May 2012 VA examiner also diagnosed the Veteran as having patellar strain of right knee diagnosed in 1975, resolved, and chondromalacia of the patella diagnosed in 1981.  Although the May 2012 VA examiner did not indicate in the diagnosis section of this examination report that the Veteran's chondromalacia of the patella was resolved, he noted that there was "[n]o evidence of chondromalacia of the patella on today's exam or x-ray."  Thus, it appears that the diagnosis of chondromalacia of the patella in May 2012 may have been for historical purposes only.  Even assuming for the purposes of argument only that the Veteran was, in fact, diagnosed as having chondromalacia of the patella following VA examination in May 2012, the VA examiner provided a fully supported opinion that it was less likely than not that any claimed right knee disability was related to active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence that the Veteran complained of and was treated for right knee problems during active service and in December 1980 and January 1981 following service separation, the evidence does not suggest that the Veteran experiences any current right knee disability which could be attributed to active service.  The record evidence also suggests that any claimed right knee disability is not related to active service.  In summary, the Board finds that service connection for a right knee disability is not warranted.

The Board finally finds that the preponderance of the evidence is against granting service connection for right knee arthritis on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not indicate, and the Veteran does not contend, that he experienced right knee arthritis during active service or within the first post-service year (i.e., by December 1979).  Repeated x-rays of the Veteran's right knee taken during and after active service have been negative.  Thus, service connection for right knee arthritis is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right knee (pain and swelling) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a right knee disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right knee disability for several decades between initial post-service treatment for a right knee injury in December 1980-January 1981 and when he was seen on VA examination in May 2012 (a 32-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought medical care with VA after service in December 1980, he did not report the onset of right knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only 1 week of right knee pain following a basketball injury.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As the VA examiner noted in May 2012, the Veteran has not reported consistently his post-service medical history of a claimed right knee disability.  Although he asserted that his right knee disability prevented him from performing physical activity, he also reported working in a machine shop for many years after his service separation.  The VA examiner specifically noted that the alleged significant right knee pathology was inconsistent with the Veteran's post-service employment history of working in a machine shop for many years following service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current right knee disability which could be attributed to active service and, if any claimed right knee disability were present, it was not related to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


